        Case 6:19-cv-00017-DLC Document 102 Filed 05/25/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION


 MATTHEW DAVID SHERMAN,                                CV 19-17-H-DLC

                            Plaintiff,
 vs.
                                                           ORDER
 TERRANCE JOHNSON, SGT.
 GRAHAM, and REGINALD D.
 MICHAEL,

                           Defendants.




       IT IS HEREBY ORDERED that the Clerk of Court may provide meals to

the jurors during their deliberations.


       DATED this 25th day of May, 2021.


                                         ________________________________
                                         Dana L. Christensen, District Judge
                                         United States District Court
